UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           12/11/2019


 In Re Actos End Payor Antitrust Litigation                   1:13-cv-09244 (RA) (SDA)




 In Re Actos Direct Purchaser Antitrust                       1:15-cv-03278 (RA) (SDA)
 Litigation
                                                              ORDER




STEWART D. AARON, United States Magistrate Judge:

       Following a status conference with the parties, and for the reasons stated on the record,

it is hereby Ordered as follows:

       1. No later than Tuesday, December 24, 2019, Plaintiffs shall file their additional briefing

           regarding the deadline by which Defendants must inform Plaintiffs as to whether

           Defendants intend to assert an advice of counsel defense. Defendants shall file their

           response no later than January 3, 2020, and Plaintiffs shall file any reply no later than

           January 10, 2020.

       2. No later than January 15, 2020, the parties shall meet and confer and file a joint letter

           regarding a proposed schedule for class certification discovery and expert discovery.

       3. The parties shall appear for a status conference on Tuesday, February 25, 2020, at

           2:00 p.m in Courtroom 11C. No later than February 21, 2020, the parties shall submit

           a joint letter regarding any issues to be raised during the conference.
     4. The deadline for the completion of fact discovery is January 29, 2021. Extensions shall

         be granted for good cause shown.

SO ORDERED.

DATED:        New York, New York
              December 11, 2019

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge




                                             2
